DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  (i) “and which” should instead be --wherein-- in R2, (ii) the semi-colon after “7-10 carbon atoms” in R2 should be a comma, (iii) in the R3-R8 definition “and are selected from” should instead be --selected from--, (iv) “R5b, and” should be --R5b, wherein--, (v) an --and-- is missing between the R5a and R5b definitions, (vi) in both of the R5a and R5b definitions “and which is selected” should instead be --selected from--, (vii) in R6 “or a radical R5a” should instead be --or a monovalent organic radical of R5a--, (viii) in (a) “imino and also primary and secondary amino groups” should instead be --imino, primary amino, and secondary amino groups-- or --imino, and primary and secondary amino groups--, and (ix) in (b) “and, if s=0, t also =0, and in which Ta” should instead be --wherein if s = 0 then t = 0, and wherein Ta--.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities: (i) in R2 “atoms; and which” should instead be --atoms, and wherein--, (ii) in R5 “is a radical R5a or R5b, and” should instead be --is a monovalent organic radical of R5a or R5b, wherein--, (iii) in R5 “in which” should be --wherein--, and “which is selected from” should instead be --selected from--, (iv) in R9 “is defined like” should be --has the definition of--, (v) “in which Ta” should instead be --wherein Ta--  and “which comprises” should instead be --comprises, ,--.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities: the final recitation of the radical definitions in claim 4 is unnecessary and redundant. Claim 4 depends from claim 1 and thus the radicals cannot have different definitions.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities: (i) “a.” and “b.” should instead be --(a)-- and --(b)--, respectively, and (ii) the final recitation of the radical definitions in claim 5 is unnecessary and redundant because claim 5 depends from claim 1 and thus the radicals cannot have different definitions.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities: “or to hydroxyl group” should instead be --or to a hydroxyl group--.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities: “one or more of” and “or a combination thereof” is redundant as only one phrase is necessary.  Appropriate correction is required.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation that R9 has the definition of R5c renders the claim recitation of (b) indefinite as R9 --can be ‘hydrogen’ and thus contains no hydroxyl groups. Further, in the recitation of (b) “and/or formed by elimination of hydrolytically eliminable radicals” is indefinite as the claim is directed to a discrete structure and not a method, method of making, product-by-process or further modification. As such it is not clear what ‘eliminable radicals’ on the as-claimed structure are or have been “replaced” to meet the instant claim (assumed optional until clarification/direction is provided).  Note: this issue also occurs in claim 2 which contains the same relevant recitation. This includes claims 2-7 and 10-15 as they depend from claim 1. 
 Regarding claim 2, the definition of R6 lacks antecedent basis for “an alkyl radical having” (it is assumed the claim intended to recite -a monovalent alkyl radical having- in line with the claim 1 R6 definition being a radical of R5a).
Regarding claim 4, the recitation that “10 to 100 mol% of hydroxyl groups formed by radicals R5” are reacted/converted as per (i)-(v) renders the claim indefinite. Claim 1, from which claim 4 depends recites R5 having the definitions of R5a, which must be free of hydroxy groups, and R5b which does contain at least one hydroxy group. It is not clear if the claim intended to recite R5b only (see also the 112(d) rejection set forth below) or alternatively how hydroxy groups which are excluded by claim 1 are so converted.  This includes claims 5-7 as they depend from claim 4.
Regarding claim 5, the recitation of a. that “in which all radicals R5 are radicals R5a or in which all radicals R5b are radicals R5b” renders the claim indefinite. It is not clear if the claim intended to recite --in which all radicals R5 are radicals R5a or in which all radicals R5 are radicals R5b-- (assumed for the purposes of examination) or if another meaning was intended. This includes claims 6-7 as they depend from claim 5. 
	Regarding claim 6, there is a lack of antecedent basis for “one or more ether oxygen atoms” as the definition of R5b recites only that R5c may be a monovalent organic radical containing one or more hydroxyl groups. This includes claim 7 which depends from claim 6 and further limits the ‘ether’ oxygen atoms. 
	Regarding claim 11, the claim is indefinite as it depends from itself. It is assumed for examination purposes that claim 11 intended to depend from claim 10.
	 

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3-7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject 
Regarding claim 3, as the recitation of claim 3 requires no more than what is recited in claim 1, the claim is improper for failing to further limit the subject matter of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Regarding claim 4, the recitation in claim 4 that “10 to 100 mol% of the hydroxyl groups formed by the radicals R5 and R9” fails to further limit, and in fact appears to improperly broaden, the claim 1 recitations of (i) R5a being ‘free of’ hydroxyl groups (see claim 1 (a)) and (ii) “10 to 100 mol% of the hydroxyl groups introduced via the radicals R5b and R9” (see claim 1 (b)). Claim 1 limits the presence of hydroxyl groups of R5 to R5b-only. This includes claims 5-7 as they depend from claim 4. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870.  The examiner can normally be reached on M-F 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANE L STANLEY/Primary Examiner, Art Unit 1767